Citation Nr: 0432171	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00-04 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to January 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  This case was 
before the Board in August 2003 when it was remanded for 
additional development.

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in September 2002; however, she 
failed to report to the hearing without explanation.  She has 
not requested that the hearing be rescheduled. 


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran did not engage in combat, and the occurrence 
of a claimed inservice stressor supporting the current 
diagnosis of PTSD is not established by credible supporting 
evidence. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in March 2004.  The RO informed the veteran of 
the evidence required to substantiate her claim.  She was 
given ample time to respond.  Thereafter, the RO 
readjudicated the veteran's claim in July 2004. Furthermore, 
in this case, there is no indication or reason to believe 
that the RO's decision would have been different had the 
claim not been adjudicated before the RO provided the notice 
required by the VCAA.  Therefore, the Board believes that the 
RO properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the appellant.

Moreover, all pertinent, available evidence has been obtained 
in this case.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran served on active duty in the United States Army 
from April 1987 to January 1992.  Service medical records 
reflect that the veteran was treated on various occasions; no 
complaints or findings were recorded with respect to PTSD or 
any personal assault.  

The veteran's DD Form 214 indicates that her military 
occupational specialties were [redacted] and [redacted]
specialist, and [redacted] crewmember.  Her awards and 
decorations include the National Defense Service Medal, Good 
Conduct Medal, Army Achievement Medal, Army Service Ribbon, 
Overseas Service Ribbon, Sharpshooter Badge Rifle, and 
Marksman Badge Grenade.  

Service personnel records note that the veteran enlisted at 
the pay grade of E-1.  She received a Certificate of 
Achievement for outstanding performance as a missile crewman 
in December 1987.  It was noted that the veteran displayed a 
high degree of professionalism and motivation during a field 
exercise.  She was praised for her attention to detail, basic 
soldier knowledge and technical expertise.  An October 1989 
Service School Academic Evaluation Report notes that she 
"achieved course standards."  Her oral communication and 
leadership skills were rated as "superior," and her 
contribution to group work was rated as satisfactory.  Her 
instructor stated that the veteran, "performed the duties of 
Squad Leader in an outstanding manner . . . ."  An 
Enlistment/Reenlistment Document dated in April 1990 notes 
that the veteran reenlisted in the Army for 3 years beginning 
at pay grade E-4.  A March 1991 Service School Academic 
Evaluation Report notes that she "achieved course 
standards."  Her instructor stated that she was, "capable 
of performing the duties of the MOS with a minimum of 
supervision."  The veteran received an early release from 
service in January 1992 due to a reduction in authorized 
strength.  She was released from active duty at pay grade E-
3.

VA treatment records dated from 1994 to 1995 note the 
veteran's treatment for alcohol abuse.

In July 1998, the veteran filed a claim for service 
connection for PTSD due to sexual trauma.  She stated that 
she was sexually assaulted on May [redacted] 1987, by two of her 
drill instructors.  She indicated that she reported the 
incident to the first sergeant, "but nothing was done."  

A July 1998 VA mental health clinic note indicates that the 
veteran was seen with complaints of intrusive thoughts about 
sexual trauma that occurred during her military service.  She 
reported that she had just completed a 21-day substance abuse 
program.  The diagnoses included alcohol abuse, sexual 
trauma, bipolar disorder (by history) and obsessive 
compulsive disorder (by history).  In August 1998, the 
veteran reported that she had been journaling about 
"rapes."  Her complaints included: nightmares about rape; 
and panic attacks when around men other than her boyfriend.  
The assessment was rule out PTSD.  In October 1998, the 
veteran reported that she was no longer living with her 
boyfriend because he beat her up.  When seen in November and 
December 1998, the veteran complained about frequent 
nightmares about rapes during her military service.  She 
reported that she was living with her boyfriend again.  The 
assessment was PTSD.

A January 2000 VA mental health outpatient treatment record 
notes that the veteran was last treated for psychiatric 
problems in December 1998.  She reported frequent mood 
swings, decreased concentration and sleep problems.  The 
assessment was PTSD.

Private hospitalization records dated in February 2000 note 
that the veteran was admitted following a suicide attempt.  
The diagnoses at discharge included ethanol intoxication, 
excessive compulsive disorder and bipolar disorder; no 
diagnosis of PTSD was noted.

In a statement received by the RO in March 2000, the veteran 
stated that she was raped in unoccupied barracks on May [redacted] 
1987.  She provided the names of her two alleged attackers.  
She indicated that she reported the incident to her first 
sergeant and also reported to sick call the following day.

A May 2000 VA examination report notes the veteran's history 
of polysubstance abuse and personality disorder.  The veteran 
stated that she had been abused by her alcoholic father while 
she was growing up.  She reported that she was raped by two 
commanding officers during basic training.  She indicated 
that she reported the incident to her first sergeant, but he 
did not take any action.  The veteran expressed regret for 
not having told anyone else about the incident.  She also 
stated that when she was stationed in Germany, she received 
an Article 15 because she got drunk and did not follow 
orders.  She stated that she participated in an alcohol 
rehabilitation program for 4 months.  She also indicated that 
she lost rank and was discharged at grade E-3.  The diagnoses 
included chronic, noncombat PTSD.  The examiner listed sexual 
trauma experience as the veteran's stressor.

In June 2004, the RO received notification from the service 
department that there were no available records pertaining to 
the veteran's reduction in rank from E-4 to E-3 during the 
period from April 1987 to January 1992.  No additional 
personnel records were located.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines  
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38  
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or  
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
(Parenthetically, the Board points out that the former and 
revised criteria for establishing service connection for PTSD 
are substantially the same.  The revisions to section 
3.304(f) serve primarily to bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.)  The amended regulation, 
38 C.F.R. § 3.304(f) (2004), provides: Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Thereafter, effective March 7, 2002, 38 C.F.R. § 3.304(f) was 
revised to include the following provisions: 

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f)(3) (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
alleged sexual assaults.  In this regard, VA treatment 
records and a VA examination report attribute the veteran's 
PTSD to sexual assault during service.  Accordingly, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressor and the Board must determine 
whether service department records or other independent 
credible evidence corroborates the alleged stressors.

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged inservice sexual assault.  
It is such an assault, and not other stressors, that 
examiners have held to be a cause of PTSD.  The veteran has 
provided the exact date on which the alleged inservice 
stressor occurred and the names of her alleged attackers.  
She stated that she told her first sergeant about the alleged 
attack and that she sought medical treatment the day after 
the alleged attack.  However, service department records do 
not corroborate these allegations.  Furthermore, service 
medical records do not show that the veteran was seen 
following the alleged attack with any complaints whatsoever.

The Board is cognizant of the fact that, for claims based on 
personal assault, there are no restrictions on the type of 
evidence which may be considered.  See 38 C.F.R. 
§ 3.304(f)(3).  Indeed, by a supplemental statement of the 
case issued in May 2002 and a letter dated in January 2003, 
the veteran was notified that she should submit evidence to 
corroborate her alleged stressors, including records from law 
enforcement authorities, rape crisis centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; copies of personal diaries, journals, or letters 
written contemporary to the claimed inservice events; and 
statements from family members, roommates, fellow service 
members, or clergy.  See Patton v. West, 12 Vet. App. 272 
(1999).  However, the veteran has failed to submit such 
evidence.  In this regard, the Court has held that the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

On the available evidence, the Board determines that the 
event claimed as the veteran's stressor for PTSD, the alleged 
inservice rape, has not been corroborated.  The Board is 
aware that VA practitioners have attributed PTSD to the 
veteran's military service based on the occurrence of the 
alleged inservice rape.  However, credible supporting 
evidence of the actual occurrence of an inservice stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Rather, as discussed above, there must credible supporting 
alternate source evidence of an alleged inservice assault.  
It is the veteran herself who is the best source of such 
evidence, or information identifying where such evidence can 
be obtained.  Unfortunately she failed to respond to the most 
recent requests for information and so the requisite credible 
supporting evidence that the claimed inservice stressor 
actually occurred has not been provided.  In all, the 
available evidence does not support a grant of service 
connection for PTSD.

Finally, as noted above, evidence of behavior changes 
following a claimed assault may constitute credible evidence 
of the stressor.  In statements from the veteran, she 
asserted that she began abusing alcohol following a rape in 
service.  However, the evidence of record, including service 
medical and personnel records, does not show any evidence of 
alcohol abuse following the alleged rape in May 1987.  In 
fact, there is no evidence of alcohol abuse until 1994, after 
the veteran's discharge from military service.  Furthermore, 
regarding the veteran's performance during service, the 
record reveals that she received a certificate of merit in 
December 1987 (7 months after the alleged rape) and positive 
academic evaluations in October 1989 and March 1991.  Hence, 
the veteran's personnel records do not tend to support the 
occurrence of a possible traumatic inservice incident that 
would adversely affect the veteran's performance during 
active duty.  While the evidence does show that the veteran's 
rank was reduced from E-4 to E-3 some time between April 1990 
and January 1992, the fact remains that the veteran received 
promotions, a positive academic evaluation and a performance 
award during the 3 years immediately following the alleged 
rape.  The Board finds that the veteran's statements alone 
are not probative to establish or suggest that the veteran's 
behavior changed following an alleged sexual incident in 
service, and do not otherwise tend to establish that such 
stressor occurred during the veteran's service.

Under these circumstances, the Board finds that the weight of 
the credible evidence is against a finding that the alleged 
stressor relating to sexual assault occurred during service.  
Therefore, the claim for service connection for PTSD must be 
denied. 


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



